NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


S.L.R.,                                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-4260
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed October 31, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michael Scionti, Judge.

Howard L. Dimmig, II, Public Defender and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and LUCAS, JJ., Concur.